       Case 3:16-cv-01394-JAW Document 510 Filed 09/15/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF PUERTO RICO


FRANCISCO ALMEIDA-LEÓN,                 )
et al.,                                 )
                                        )
             Plaintiffs,                )
                                        )
      v.                                )     No. 3:16-cv-01394-JAW
                                        )
WM CAPITAL MANAGEMENT,                  )
INC.,                                   )
                                        )
             Defendant.                 )


                     TEMPORARY RESTRAINING ORDER

      The parties to this action are WM Capital Management, Inc. (WM Capital),

Francisco Almeida-León, his wife Wanda Cruz-Quiles, their Conjugal Partnership,

Juan Almeida-León, Tenerife Real Estate Holdings LLC (the “Almeida Leóns”) and

their officers, agents, servants, employees, and attorneys, including Edilberto Berríos

Pérez, Esq., Roberto Berríos Falcón, Esq., and Fernando E. Longo-Quiñones, Esq.

Contemporaneous with this Temporary Restraining Order (TRO), the Court has

issued an Order on Motion for Temporary Restraining Order, which details the

developments that have led to the issuance of this Order.

      For the reasons detailed in the contemporaneous Order, the Court ORDERS

that the Courts of the Commonwealth of Puerto Rico are hereby enjoined from:

      1) Enforcing the Resolution and Order of the Superior Court of Puerto Rico,

Court of First Instance, Superior Part of San Juan dated August 16, 2021 in Tenerife
          Case 3:16-cv-01394-JAW Document 510 Filed 09/15/21 Page 2 of 4




Real Estate Holdings, LLC v. Emérito Estrada Rivera, Isuzu PR, Inc., Civil No. K

CD2009-0708 in its entirety;

         2) Holding WM Capital, its representative, and its attorneys in contempt or

otherwise sanctioning them for any filings they make or acts they take in Federal

Court;

         3) Enforcing the imposition of any sort of sanction against WM Capital, its

representative, and its attorneys for acting consistent with the Final Judgment

issued by this Court;

         4) Foreclosing on the GMAC Mortgage and Judgment unless said foreclosure

is consistent with the Final Judgment of this Court;

         5) Enforcing the GMAC Order as to the consignment of the GMAC Note or the

annotation of any restrictions to the Kennedy Property in the Property Registry of

Puerto Rico 1;

         6) Ordering the Registry of the Property of Puerto Rico to annotate any

restriction on the Kennedy Property as provided for in the GMAC Order.




1        The Kennedy Property is described in the Puerto Rico Property Registry as follows:
         - Urban: Located in the Monacillos Ward of Río Piedras, with an area of 10,986.903 square
            meters. With bounds by the NORTH with the parcel adjudicated to Luis Llorens Torres
            and Mercedes De La Torre; by the SOUTH with the San Patricio road; by the EAST with
            Luis Torres; and by the WEST with the San Juan to Bayamón Highway, Puerto Rico, today
            State Highway Number Two (2).
         - This description corresponds to the remainder of this property after segregations.
         - Recorded in Folio 123, of Volume 785, Third Section of San Juan, Property number 13,936.
         - The physical address of the property is the following: Lot. CM, East Marginal, John F.
            Kennedy Expressway, Bechara Industrial Park, Barrio Monacillos, San Juan, Puerto Rico.

                                                 2
       Case 3:16-cv-01394-JAW Document 510 Filed 09/15/21 Page 3 of 4




      Moreover, the Court enjoins the Registry of the Property of Puerto Rico from

annotating any restrictions as stipulated in the GMAC Order on the Kennedy

Property.

      It is further ORDERED that Francisco Almeida-León, his wife Wanda Cruz-

Quiles, their Conjugal Partnership, Juan Almeida-León, Tenerife Real Estate

Holdings LLC, and their agents, employees, and all other persons, firms, or

corporations acting or claiming to act on their behalf, or in concert or participation

with them, including but not limited to Edilberto Berríos Pérez, Esq., Roberto Berríos

Falcón, Esq., and Fernando E. Longo-Quiñones, Esq. are hereby ENJOINED from:

      1) Directly or indirectly making any further collateral attacks on the Final

Judgment of this case;

      2) Making any attempt to execute the GMAC Judgment other than as specified

in this Court’s Final Judgment;

      3) Making any attempt to enjoin or impede these federal proceedings in the

Courts of the Commonwealth of Puerto Rico.

      It is FURTHER ORDERED that the Almeida-Leóns, including Tenerife, will

have until September 22, 2021 to present any opposition to WM Capital’s motion for

permanent injunction. This TRO will remain in effect until September 29, 2021

pending further order of this Court.

      It is FURTHER ORDERED that a copy of this Temporary Restraining Order

be provided forthwith by WM Capital to the Chief Judge of the Court of First

Instance, Superior Part of San Juan, to the Hon. Raul A. Candelario Lopez, presiding



                                          3
       Case 3:16-cv-01394-JAW Document 510 Filed 09/15/21 Page 4 of 4




over Case Number KCD2009-0708, and to the Administrative Director of the Puerto

Rico Office of Court Administration, the Hon. Sigfrido Steidel Figueroa.

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 15th day of September, 2021




                                         4
